Title: To George Washington from Edmund Randolph, 30 January 1793
From: Randolph, Edmund
To: Washington, George

 

Wednesday [Philadelphia, 30 January 1793]

Mr Randolph presents his respectful compliments to the President; and incloses a memorandum of some intelligence, which he yesterday procured from Mr Campbell, the district-attorney, on the state of Virginia affairs. Mr R. thought, that it might not be unacceptable to the President; as it comes from a gentleman of Character, just from the theatre of the discontents.
